Citation Nr: 1600266	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back strain with degenerative joint and disc disease (low back disability), to include a rating in excess of 10 percent prior to August 18, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1991 to May 1991 and October 1992 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2012, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Prior to August 2009, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., did not shown forward flexion of the Veteran's thoracolumbar spine was functionally limited to less than 60 degrees or combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks during a 12 month period.

2.  At no point during the course of the Veteran's appeal has range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., shown forward flexion of the Veteran's thoracolumbar spine to be functionally limited to 30 degrees or less; has ankylosis of the spine be shown; or have incapacitating episodes having a total duration of at least four weeks during a 12 month period been shown. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a low back strain with degenerative joint and disc disease (low back disability), to include a rating in excess of 10 percent prior to August 18, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations, the latest with an addendum opinion (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 2006, the Veteran filed his claim for service connection for a low back disability.  In July 2007, he was granted service connection rated at 10 percent disabling effective July 6, 2006.  In July 2008, he was granted an earlier effective date of April 27, 2006.  In June 2010, he was granted an increased disability rating of 20 percent effective August 18, 2009.  The Veteran has appealed the disability ratings assigned.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his low back disability.  At January 2008 and August 2009 VA examinations, the Veteran denied having any IVDS.  At a February 2015 VA examination, the Veteran reported having IVDS but denied having experienced any incapacitating episodes during the previous 12 months.  Regardless, the record does not show that the Veteran has been prescribed any bed rest to treat his low back during the course of his appeal.  It has not been contended otherwise.  Because the prescription of bed rest is a fundamental requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate I. 

Prior to August 19, 2009, the Veteran's medical treatment records show he received treatment for low back pain.  In June 2006, he started receiving epidural steroid injections (ESI).  

At a January 2008 VA examination, the Veteran reported that his low back disability resulted in pain, weakness, and occasional giving away, but he denied any stiffness, swelling, redness, or locking.  The Veteran also denied using any assistive devices.  He reported additional loss of range of motion during flare-ups.  On examination, he was in no acute distress, had a normal gait, had no incoordination of the spine, and had normal spinal curvature and lordosis.   He demonstrated forward flexion to 80 degrees, extension to 25 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees, all with subjective complaints of pain at the extremes of motion.  He had normal 5/5 strength.  Repetitive motion testing was poorly tolerated by the Veteran, but the examiner noted an apparent lack of effort.  The Veteran did report that repetitive motion increased his pain level.  The examiner noted that repetitive testing did not result in any additional loss of motion due to fatigue, weakness, lack of endurance or pain.  The Veteran was noted to be working as an aircraft mechanic, and the examiner found that there was no apparent impairment of daily occupational activities as a result of his back disability.

In July 2008, he was in no acute distress, had a steady gait, and retained full range of motion in all joints, but his back was reportedly stiff with toe touching.

In November 2008, while he had no muscle weakness, no muscle atrophy, and no sensory deficits, his back flexion was found to be approximately 50 percent of normal.  The physician noted that the Veteran had been unemployed for the previous four months.  He continued to receive ESIs in December 2008, February 2009, April 2009, and July 2009.  In February 2009, the Veteran's range of motion was described as functional for ambulation and it was noted that he used a single point cane.  In April and July 2009, the Veteran was noted to have full range of motion in all joints.

At an August 19, 2009 VA examination, the Veteran reported having no restrictions of daily routine, simple activities, and usual occupational duties despite his ongoing chronic low back pain.  On examination, he was in no acute distress, had minimal tenderness over the lumbar area, and no paraspinal muscle spasms.  He had flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, all without pain.  Repetitive motion testing was normal without pain.  He had normal coordination, no muscle atrophy, and intact sensation.  Based on the results of this examination, the Veteran's disability rating was increased from 10 to 20 percent.

Medical records show that the Veteran continued to receive ESIs in November 2009.  In May 2010, he reported constant back pain.  On examination, he had no muscle weakness, no muscle atrophy, and normal sensations.  However, he had flexion to approximately 50 percent of normal.

At a February 2015 VA examination, the Veteran reported increasing low back pain, that he was could not walk or stand more than 10 minutes, and that he was limited bending and lifting heavy objects.  He did not report having flare-up that impacted the function of the thoracolumbar spine.  On examination, he was healthy looking and in no acute distress.  He demonstrated flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees, all with pain.  However, the examiner noted that range of motion testing was not accurate due to subjective symptoms of pain.  Repetitive motion testing did not result in additional loss of function or range of motion.  In addition, pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repetitive use over a period of time or with flare-ups.  He did not have guarding or muscle spasms of the thoracolumbar spine.  He retained full 5/5 strength with no muscle atrophy.  He had normal reflexes and sensation.  He had no ankylosis of the spine.  The examiner noted that the Veteran low back disability did not impact his ability to work.  The examiner also noted that the Veteran was able to drive to the examination for one hour, was able to walk from the parking lot to the hospital, walk from the waiting room to the examination room by himself, and able to sit for one hour without much discomfort.

In an April 2015 addendum opinion, the February 2015 VA examiner opined that the Veteran was capable of performing better range of motion than elicited based on observations of his activity.

As recited above, the evidence of record does not support a rating in excess of 10 percent earlier than August 18, 2009.  The Veteran's forward flexion consistently exceeded 60 degrees and his combined range of motion exceeded 120 degrees.  He retained a normal gait.  He did not have an abnormal spinal contour.  As such, a rating in excess of 10 percent prior to August 2009 is not warranted.

The Board acknowledges the fact that in two VA treatment records, it was noted that the Veteran's forward flexion was approximately 50 percent of normal.  However, at other treatment sessions, the Veteran was noted to have full range of motion.  VA regulations provide that accurate measurement of excursion of joints should be insisted on, and that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted.  See 38 C.F.R. § 4.46.  Here, the Veteran was provided with precise measurements of his range of motion at several examinations during the course of his appeal.  He was shown to meet the criteria for a 20 percent rating at the August 2009 examination, but even then his forward flexion was the least restricted it could be to support a 20 percent rating.  The suggestion that forward flexion was reduced to approximately 50 percent of normal is simply too imprecise to support the assignment of a higher rating.

The Board will now consider whether a rating in excess of 20 percent is warranted.
However, even considering his range of motion, which the February 2015 examiner did not feel was a full representation of his capabilities, the Veteran has not demonstrated flexion in his back that is limited to 30 degrees or less.  In addition, the February 2015 VA examiner noted that the Veteran did not have ankylosis of the spine.  Thus, a rating in excess of 20 percent is not warranted after November 2008.

In reaching the above conclusions, it is acknowledged that the Veteran has reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, it has not been shown that pain has functionally limited the Veteran's range of motion such that a higher rating would be warranted.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not so functionally limited by pain, weakness etc., as to approximate the limitation of motion required for a higher rating.  For example, at the January 2008 VA examination, the examiner concluded that repetitive motion testing did not result in any additional loss of motion.  At the 2009 and 2015 examination, repetitive motion again did not functionally limit range of motion.
 
Accordingly, a schedular rating in excess of those assigned for the Veteran's low back disability is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's low back disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's low back disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's low back disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his low back disability, which include pain and limited lifting, walking, and standing, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the fact that the Veteran uses a cane and has received steroidal injections in his back.  However, these treatments do not render his back disability unique or unusual.  Rather, they would be expected treatments to address pain and other symptoms that are contemplated within the schedular rating criteria.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected low back disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU by an August 2010 rating decision based in part on the Veteran's service connected low back disability.  Furthermore, the February 2015 VA examiner indicated that the Veteran's low back disability did not impact his ability to work.  Thus, the Board finds that Rice is inapplicable to this appeal. 


ORDER

A disability rating in excess of 20 percent for a low back disability, to include a rating in excess of 10 percent prior to August 18, 2009, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


